Citation Nr: 0826483	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hepatitis C, currently evaluated 40 percent disabling.

2.   Entitlement to an initial compensable disability rating 
for service-connected cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Ernest A. Mertens, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

 
INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge (VLJ) on December 10, 2007 per 
his request.  The veteran's attorney informed the RO in a 
letter dated November 28, 2007 that the veteran, after 
consideration and advisement, decided he would prefer a face-
to-face travel Board hearing rather than a video hearing.  
The veteran's claims folder had already been forwarded to the 
Board in anticipation of the video hearing, so the Regional 
Office telefaxed the letter to the Board on December 18, 
2007.  By that time, the veteran was already listed as a "no-
show" for the hearing. 

In January 2008, the Board remanded the case to afford the 
veteran a Travel Board hearing; such a hearing took place in 
April 2008, at which time, the veteran testified before the 
undersigned Acting VLJ sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, a motion to advance the veteran's case on 
the docket was received, and granted in June 2008.

In July 2008, the Board received additional evidence without 
a waiver of initial RO consideration.  

The veteran's statements in his May 2008 affidavit suggest 
that he is seeking a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased disability evaluations for 
his service-connected cirrhosis of the liver, and hepatitis 
C.  On review, the Board finds that further development is 
necessary.  

As noted, the Board received additional medical evidence in 
July 2008 without a waiver of initial RO consideration.  
Those records include a VA progress note dated in November 
2007 that shows that the veteran was tested for an abnormal 
protein seen in cirrhosis patients and his results were at 
the upper limit of normal.  It was noted that the test 
results have gotten worse over the years.  A February 2008 
biopsy report reflects that a percutaneous liver biopsy 
showed evidence of chronic hepatitis C with mild activity 
with micronodular cirrhosis; grade 2, stage 4 classification.  
Also submitted was a March 2008 letter from "The Clinic." 
According to such letter, a private physician indicated that 
the veteran was seen in consultation and it was learned that 
his disease has progressed to cirrhosis with his hepatitis C.  
It was also noted that liver transplantation may be needed in 
the next several years.  The physician recommended that the 
veteran consider treatment with "combination PEG intron 
therapy."  Another March 2008 letter was submitted from the 
veteran's family practice physician at "The Clinic."

The Board notes that further evidentiary development is 
necessary before adjudicating the veteran's increased rating 
claims.  The newly-submitted evidence demonstrates a 
worsening of the veteran's hepatitis C and cirrhosis.  
Moreover, during his personal hearing, the veteran testified 
to the effect that his disabilities have worsened; he 
reported weakness, as well as pain in his abdomen and legs, 
which he attributes to his cirrhosis and hepatitis C.  The 
veteran also reported, in a May 2008 affidavit, symptoms such 
as lethargy, incapacitation, nausea, daily fatigue, and 
weight loss of 18 pounds.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the veteran's hepatitis C infection 
and cirrhosis of the liver.  Accordingly, the Board has no 
discretion and must remand these claims.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that any 
outstanding VA treatment records and 
laboratory findings, to include from 
Akron Community Based Outpatient Clinic 
and Brecksville Clinic, pertinent to the 
veteran are obtained and associated with 
the claims folder.  He is currently 
living (temporarily) in Louisiana, near 
the Texas border.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC 
should schedule the veteran for a VA 
examination, preferably at the Beaumont 
Clinic, or the VAMC in Houston (per 
veteran's request), to determine the 
current nature, extent and severity of 
all symptoms and impairment from the 
veteran's service-connected hepatitis C, 
and cirrhosis of the liver.  The entire 
claims folder must be reviewed by the 
examiner in conjunction with each 
examination and the reports should state 
that such review has been accomplished.  
All necessary tests, including x-rays, 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.

Regarding the hepatitis C, the examiner 
is requested to indicate whether the 
veteran's symptoms include daily fatigue, 
malaise, and anorexia, with substantial 
weight loss (or other indication of 
malnutrition), and hepatomegaly; or 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant 
pain).  The examiner is requested to 
indicate the total duration of any 
incapacitating episodes during the past 
12-month period.

Regarding the liver cirrhosis, the 
examiner is requested to indicate whether 
the veteran's symptoms 
include weakness, anorexia, abdominal 
pain, malaise; or portal hypertension and 
splenomegaly with above-noted symptoms 
and at least minor weight loss; or, 
episodes of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis).  

The rationale for all opinions expressed 
should be provided in a legible report.

3.  Thereafter, the AMC should consider 
all of the evidence of record and re-
adjudicate the veteran's appeal, to 
include whether referral for 
extraschedular consideration is 
warranted.  

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
increased rating issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

